Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-18 are under examination.  

Specification

The disclosure is objected to because of the following informalities:  Each of the following needs its own brief description in the specification:  6(A-F); 9(A-C); 10(A-C); 15(A-B); 20(A-E); 21(A-E).   Appropriate correction is required.

Drawing

The drawings are objected to because the following drawings are not described in the specification:  6(A-F); 9(A-C); 10(A-C); 15(A-B); 20(A-E); 21(A-E).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  “ACL” needs to be written out as anterior cruciate ligament.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2,5-12,14,16,18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel US 20080046095 in view of Sackier (WO 8907425)
Daniel teaches a method of repairing, the method comprising applying a product comprising an amniotic membrane to an injury site, wherein the amniotic membrane comprises an epithelial cell layer, a basement layer, and a stromal layer (these layers are inherently present in amnion) wherein the product does not include a chorionic membrane, and wherein the product does not contain viable cells (Paragraphs 2-11) as in instant Claim 1.
	Daniel focuses on using the amnion  membrane for ocular/eye repair.  Daniel does not state that such a membrane can be used for repairing cartilage, joints, or ligaments.  However, Sackier teaches that amniotic membrane cells/tissue can be successfully used to treat joints, cartilage, (Abstract) and tendon (Page 13, last paragraph).  Because amniotic tissue is a known treatment for joints, cartilage, and tendon, an artisan would have been motivated to have used the amniotic membrane of Daniel to treat joint, cartilage, and tendon.  There would be a high expectation of success using non-viable amnion material because Sackier even states, “There has been no evidence of acute, overt graft rejection in the case of non-viable amnion transplants (Page 21, 1st paragraph)  as in instant Claim 1.
Dependent Claims taught by Daniel 
Daniel teaches wherein the stromal layer includes a compact layer, a fibroblast layer, and a spongy layer (Paragraph 4) as in instant Claim 2, wherein the amniotic membrane further comprises extracellular matrix native to the amniotic membrane (Paragraph 4) as in instant Claim 5
The precise size/dimension of such a product would be dependent upon the amount of therapeutic amniotic membrane needed in order to facilitate the healing process.  Therefore the following claims would be obvious to a person of ordinary skill in the art: wherein the product is less than 10 centimeter (cm) x 10 cm in size as in instant Claim 6, wherein the product is 2 centimeter (cm) x 2 cm to 5 cm x 5 cm in size as in instant Claim 7, wherein the product is 5 centimeter (cm) x 5 cm in size as in instant Claim 8, wherein the product is 0.02 millimeter (mm) to 0.5 mm thick as in instant Claim 9, wherein the product is immunoprivileged (Paragraph 5) as in instant Claim 10
Dependent Claims taught by Sackier 
Sackier teaches wrapping tendons with amnion (Page 21) as in instant Claim 11, such a wrapping process taught in Page 21 would inherently envelop at least a portion of the tendon in the amnion (Page 21) as in instant Claim 12, 
Sackier teaches that this composition can be used in order to repair a ruptured/torn tendon (Page 14, 1st paragraph) as in instant Claim 14, Sackier teaches where the tendon is an Achilles tendon (Page 13, bottom paragraph) as in instant Claim 16, wherein the method of repairing is a surgical procedure selected from knee surgery (Page 13, bottom paragraph ) as in instant Claim 18, 

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  

Claims 1,3-4, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel US 20080046095 in view of Sackier (WO 8907425) and Jafari “Human amniotic mesenchymal stem cells to promote/suppress cancer: two sides of the same coin” Stem Cell Research and Therapy (2021) 12: 126, Guhathakurta (WO 2009044408)

Daniel and Sackier apply as above.  These references do not teach the presence of all the claimed factors such as matrix metalloproteinase 2 (TIMP-2), hepatocyte growth factor (HGF), transforming growth factor-beta 1 (TGF-B1), AND IGF-1.  However, these factors would inherently be present in amnion because Jafari teaches that TIMP-2, HGF, TGFβ/TGFβ1, IGF-1 (Page 7) are produced by amnion mesenchymal cells; Jafari is used to teach inherency.  
Daniel teaches that amniotic material can undergo decellularization; however, Daniel also teaches that amniotic membrane material can be prepared instead by freezing (Paragraph 7).  Freezing is known in the art to kill viable cells; therefore, freezing an amniotic membrane also produces a non-viable product.  Freezing is a method of preservation which can be used in place of the primary amnion preservation method taught by Danile.  Guhathakurta teaches that freezing/cryopreserving the amnion membrane is still able to preserve the growth factors present (Page 15).  
Dependent Claim taught by Guhathakurta 
Guhathakurta on page 22, claim 16 states that graft is transplanted to the site of injury.  This case where it is placed on a targeted area, it would inherently have to be sutured to prevent the graft from falling off as in instant Claim 13.  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  


Claims 1,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel US 20080046095 in view of Sackier (WO 8907425) Papadaki “Promises and Challenges in Tissue Engineering” Cellular/Tissue Engineering IIEE Engineering in Medicine and Biology Jan/February 2001

Daniel and Sackier apply as above.  The graft taught in Daniel is acellular.  Neither Daniel or Sackier state that one of the ligaments that can benefit from an acellular amnion graft is anterior cruciate ligament.  However, Papadaki teaches that anterior cruciate ligaments can be successfully treated using acellular graft materials (Page 117, right side.) Because acellular graft material is used to treat anterior cruciate ligament (Page 117, right side) as taught by Papadaki, an artisan would have been motivated to have used the acellular graft of Daniel to treat an ACL because both provide acellular scaffolding as in instant Claim 15.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  


Claims 1 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel US 20080046095 in view of Sackier (WO 8907425) and Michalow (US 20060111778)

Daniel and Sackier apply as above.  The graft taught in Daniel is acellular.  Sackier teaches that amnion membrane can be used to treat cartilage.  Although Sackier teaches cartilage repair, Sackier fails to teach treatment of fermoral condyle cartilage.  However, Michalow teaches that fermoral condyle cartilage can be successfully treated using graft material.  An artisan would have been motivated to have treated the fermoral condyle region with the product taught by Daniel and Sackier because treatment of such a region by graft material was known in the art as taught by Michalow (Paragraph 67) and Sackier teaches that amnion membrane material can treat cartilage (Abstract).  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  

Conclusion
All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657